DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending.

Claim Objections
Claims --1, 2, 5, 6, 8, 9, 11-16, and 18-20 are objected to because of the following informalities:  
“each object” in line 3 of claim 1 should read “each of the  objects”.
“the encoded object signature” in line 7 of claim 2 should read “the encoded object signature for the parent object”.
“the affected object signature” in line 10 of claim 4 and line 4 of claim 5 should read “the object signature for the affected object”.
“the encoded object signature” in line 11 of claim 6 should read “the encoded object signature for the modified grandparent object”.
“hierarical” in line 14 should read “hierarchical”.
“the root object’s child object” in lines 15-16 of claim 6 should read “a child object of the root object”.

“the encoded root object” in line 18 of claim 6 should read “the encoded object signature for the root object” in view of ¶62, and 69 of the published specification.
“the cryptographic function for” in line 5 of claim 8 should read “a cryptographic function used to encode”.
“the I/O request” in lines 5-6 of claim 8 should read “the another I/O request”.
“the object signature” in line 7 of claim 8 should read “an object signature”.
“the object signature” in line 8 of claim 8 should read “an object signature”.
“the encoded object signature” in last line of claim 8 lacks antecedent basis.
“the cryptographic function” in lines 5-6 of claim 9 should read “the cryptographic function used to encode the second object”.
“a second object affected by the I/O request” in lines 5-6 of claim 11 should read “the second object affected by the another I/O request”.
“each stored object” in line 3 of claim 12 should read “each of the stored objects”.
“each node” in line 6 of claim 13 should read “each of the plurality of network nodes”.
“the encoded object signature” in last line of claim 14 should read “the encoded object signature for the parent object”.
“the object signature of the parent object” in line 7 of claim 15 should read “the encoded object signature for the parent object”.
“the encoded object signature” in line 11 of claim 15 should read “the encoded object signature for the grandparent object”.

“encode the root object” in line 16 of claim 15 should read “encode an object signature for the root object” in view of ¶62, and 69 of the published specification.
“persisted the encoded root object” in line 18 of claim 15 should read “persist the encoded object signature for the root object” in view of ¶62, and 69 of the published specification.
“objectson” in line 2 of claim 16 should read “objects on”.
“each stored object” in line 3 of claim 16 should read “each of the stored objects”.
“the encoded object signature” in line 5 of claim 18 should read “the encoded object signature for the parent object”.
“the the” in line 5 of claim 18 should read “the”.
“the local network node’s object store” in lines 5-6 of claim 18 should read “the object store of the local network node”.
“a remote network node’s object store” in line 6 of claim 18 should read “an object store of a remote network node”.
“the encoded object signature” in line 7 of claim 19 should read “the encoded object signature for the parent object”.
“the object signature of the parent object” in line 7 of claim 20 should read “the encoded object signature for the parent object”.
“the determined object signature” in line 11 of claim 20 should read “the object signature for the grandparent object”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter.  In this case, Applicant has claimed a “system” without reciting any hardware element in the bodies of the claims.  The claims recite “a processor” and “an object store” in the bodies.  However, the specification does not limit the processor and object store to be only hardware and thus they could be just software. Note that a processor can be software according to the Computer Desktop Encyclopedia which states "(2) May refer to software".  Moreover, ¶17 of the specification also states that an object store may be a virtual layer.  As such, the claims do not fall within at least one of the four categories of patent eligible subject matter because the claims do not include hardware elements in the body of the claim as required by MPEP 2106(I).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, 12, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20170161522) in view of Mimatsu (US 20090240717) and further in view of Band (US 8224935).

Claim 1, Anderson discloses A non-transitory computer readable medium comprising machine readable instructions executable by a processor to: (e.g. ¶45-46)
in an object store for storing objects, wherein each object is identified by an object signature generated according to a first cryptographic function, and wherein the objects stored in the object store exhibit a hierarchical relationship from a root object: (e.g. fig. 2, ¶17, 37: For ease in computing a fingerprint or signature for an information set, the information is typically stored in a hierarchical data structure containing nodes of information. When information is changed within the hierarchical data structure, a new fingerprint or signature has to be computed for that node. Recomputing the fingerprint of a single node causes other nodes to need a recomputation of their fingerprints. For example, the parent node's and root node's fingerprints need to be recomputed because the fingerprint of a node changed. The root node fingerprint is also considered to be the fingerprint of the entire information set. One benefit to the hierarchical data structure is that not every node within the data structure has to have their fingerprint recalculated. Rather, only a few nodes' fingerprints need to be recomputed because the fingerprints of the nodes are stored with the information set. If no change is made to a particular part of the information set, then the fingerprint associated with that part of the information set does not change and the previously stored fingerprint can be used in any recomputation of fingerprints for nodes that need to be recomputed (e.g., the root node, parent nodes, etc.)…As an example embodiment, referring to FIG. 2, which depicts an example hierarchical data structure 200, a change may be associated with a node 201. Node 201 has dependent (i.e., children) nodes 202A and 202B. Node 201 is dependent on node 203A. In other words, node 203A is the parent node of 201. Node 203A is dependent on node 203B, which is dependent on node 203C. Node 203C is also the root node. Due to the change to node 201, the crypto-hashes of nodes 203A-203C have to be recomputed. In re-computing the crypto-hash for a node, any children nodes have to be taken into account. For example, node 201 has children nodes 202A and 202B, so the crypto-hashes associated with the children nodes 202A and 202B have to be taken into account when computing the crypto-hash for 201. Likewise, when re-computing the crypto-hash for 203A, the crypto-hashes for node 201 and 202D have to be taken into account.)
receive an input/output (I/O) request affecting an object in the object store; (e.g. ¶21-22: Referring now to FIG. 1, at 101 an embodiment may receive change information associated with or connected with a node within the hierarchical data structure. The change information may also include an identification of the key for the node. As an example, the change information may include the key-value assigned to the node that is being changed. Receiving the change information may include, for example, a user uploading the change information, receiving the information from a local or remote data source, and the like. For example, in the case of a shared and replicated database one entity may make a change to its database and this change information may be sent to the other entities on the network…Change information may include a change instruction for information stored within the data structure. The change information may also include more than one change instruction, which may affect a single node within the data structure or may affect multiple nodes within the data structure. For example, the change information may include an addition or deletion of information stored within the data structure. The change information may also include updates or modifications to the information stored within the data structure. As an example, change information may include an entity deleting a file from the data structure.)
encode an object signature for the affected object according to the  cryptographic function; and (e.g. ¶27: If, however, a key can be identified within the database, an embodiment may compute a crypto-hash at 104. A crypto-hash may be computed by applying a crypto-hash function on the content of the node and the crypto-hashes associated with children of the node. An embodiment may then modify the node based upon the computed node crypto-hash at 106. The node may include two components, the key and the value. The key represents a unique identifier for the node and the value represents the associated value of the node. The value for the node may store additional information such as the crypto-hash for the node, the crypto-hash for the children nodes, and the like. Modifying the node may include overwriting the key, appending information on the key, deleting the key, modifying the value, and the like. For ease of understanding, when describing modifying the key or a value associated with a node, the terms key-value or key may be used.)
persist the affected object alongside other objects in the object store identified by object signatures encoded according to the first cryptographic function. (e.g. ¶17, 27-28: One benefit to the hierarchical data structure is that not every node within the data structure has to have their fingerprint recalculated. Rather, only a few nodes' fingerprints need to be recomputed because the fingerprints of the nodes are stored with the information set. If no change is made to a particular part of the information set, then the fingerprint associated with that part of the information set does not change and the previously stored fingerprint can be used in any recomputation of fingerprints for nodes that need to be recomputed (e.g., the root node, parent nodes, etc.)… If, however, a key can be identified within the database, an embodiment may compute a crypto-hash at 104. A crypto-hash may be computed by applying a crypto-hash function on the content of the node and the crypto-hashes associated with children of the node. An embodiment may then modify the node based upon the computed node crypto-hash at 106. The node may include two components, the key and the value. The key represents a unique identifier for the node and the value represents the associated value of the node. The value for the node may store additional information such as the crypto-hash for the node, the crypto-hash for the children nodes, and the like. Modifying the node may include overwriting the key, appending information on the key, deleting the key, modifying the value, and the like. For ease of understanding, when describing modifying the key or a value associated with a node, the terms key-value or key may be used. After either creating a new key-value at 105 or modifying the key-value at 106, an embodiment may update the database with the modified key-value for future use. The example has been described using a single change to a single node and therefore a change to only a single key-value. However, it should be understood that more than one change can be made to a single node, more than one node, or multiple keys within the database.)
Although Anderson discloses encode an object signature for the affected object according to the cryptographic function (see above), Anderson does not appear to explicitly disclose but Mimatsu discloses receive a request to transition to a second cryptographic function for the object store (e.g. ¶77, 79: The method starts at 600. At 601, the management program receives a request from the administrator or from the archive storage…If the received request is a hash update request, at 607 the management program allows the administrator to select names of the old and new hash algorithms. Then, at 608, the management program sends the hash update request which includes the names of the hash algorithms to the archive storage so that the hash values calculated by the old algorithm are replaced by values calculated by the new algorithm)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Mimatsu into the invention of Anderson for the purpose of enabling an administrator to update an old vulnerable hash algorithm to a new safer hash algorithm thereby increasing the security of the system (Mimatsu, ¶119).
Anderson-Mimatsu does not appear to explicitly disclose but Band discloses encode an object signature for the affected object according to the second cryptographic function (e.g. col. 5, ll. 43-57, col. 6, ll. 62-col. 7, ll. 2, col. 7, ll. 30-37: maintenance module 104 may attempt to reduce the probability of hash collisions within hash tree 122 by using differing hash functions when calculating leaf-node hashes and non-leaf-node hashes. For example, maintenance module 104 may use an SHA-1 hash function when generating hashes for leaf nodes within hash tree 122 but may use an MD5 hash function when generating hashes for non-leaf nodes)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Band into the invention of Anderson-Mimatsu for the purpose of reducing the probability of hash collisions within the hash tree (Band, col. 7, ll. 30-33).

Claim 2, Anderson-Mimatsu-Band discloses The non-transitory computer readable medium of claim 1, wherein the machine readable instructions are executable by the processor to: generate a parent object of the affected object, wherein the parent object includes the object signature of the affected object; encode an object signature for the parent object according to the cryptographic function encoding of the affected object; and persist the parent object with the encoded object signature to the object store. (Anderson, e.g. ¶31-32, 37)

Claim 3, Anderson-Mimatsu-Band discloses The non-transitory computer readable medium of claim 2, wherein the machine readable instructions are executable by the processor to: determine an object record associated with the affected object; and persist the determined object record to an object index. (Anderson, e.g. ¶27-28)

Claim 7, Anderson-Mimatsu-Band discloses The non-transitory computer readable medium of claim 1, wherein the affected object is a child object. (Anderson, e.g. fig, 2. ¶37).
Anderson-Mimatsu does not appear to explicitly disclose but Band discloses a child object  farthest from the root object. (e.g. col. 5, ll. 43-57, col. 6, ll. 62-col. 7, ll. 2: leaf node)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Band into the invention of Anderson-Mimatsu for the purpose of updating a leaf node’s value to match the changed leaf node’s value (Band, col. 5, ll. 55-56).

Claim 12, Anderson discloses A system comprising: 
a processor; (e.g. fig. 3, ¶16, 38, 45)
an object store storing objects, each stored object having a unique object signature determined based on a first cryptographic function, and wherein the objects stored in the object store exhibit a hierarchical relationship from a root object of the object store; and (e.g. fig. 2, ¶17, 37: For ease in computing a fingerprint or signature for an information set, the information is typically stored in a hierarchical data structure containing nodes of information. When information is changed within the hierarchical data structure, a new fingerprint or signature has to be computed for that node. Recomputing the fingerprint of a single node causes other nodes to need a recomputation of their fingerprints. For example, the parent node's and root node's fingerprints need to be recomputed because the fingerprint of a node changed. The root node fingerprint is also considered to be the fingerprint of the entire information set. One benefit to the hierarchical data structure is that not every node within the data structure has to have their fingerprint recalculated. Rather, only a few nodes' fingerprints need to be recomputed because the fingerprints of the nodes are stored with the information set. If no change is made to a particular part of the information set, then the fingerprint associated with that part of the information set does not change and the previously stored fingerprint can be used in any recomputation of fingerprints for nodes that need to be recomputed (e.g., the root node, parent nodes, etc.)…As an example embodiment, referring to FIG. 2, which depicts an example hierarchical data structure 200, a change may be associated with a node 201. Node 201 has dependent (i.e., children) nodes 202A and 202B. Node 201 is dependent on node 203A. In other words, node 203A is the parent node of 201. Node 203A is dependent on node 203B, which is dependent on node 203C. Node 203C is also the root node. Due to the change to node 201, the crypto-hashes of nodes 203A-203C have to be recomputed. In re-computing the crypto-hash for a node, any children nodes have to be taken into account. For example, node 201 has children nodes 202A and 202B, so the crypto-hashes associated with the children nodes 202A and 202B have to be taken into account when computing the crypto-hash for 201. Likewise, when re-computing the crypto-hash for 203A, the crypto-hashes for node 201 and 202D have to be taken into account.)
wherein the processor is to execute machine readable instructions to: 
receive an I/O request affecting an object in the object store; (e.g. ¶21-22: Referring now to FIG. 1, at 101 an embodiment may receive change information associated with or connected with a node within the hierarchical data structure. The change information may also include an identification of the key for the node. As an example, the change information may include the key-value assigned to the node that is being changed. Receiving the change information may include, for example, a user uploading the change information, receiving the information from a local or remote data source, and the like. For example, in the case of a shared and replicated database one entity may make a change to its database and this change information may be sent to the other entities on the network…Change information may include a change instruction for information stored within the data structure. The change information may also include more than one change instruction, which may affect a single node within the data structure or may affect multiple nodes within the data structure. For example, the change information may include an addition or deletion of information stored within the data structure. The change information may also include updates or modifications to the information stored within the data structure. As an example, change information may include an entity deleting a file from the data structure.)
encode an object signature for the affected object according to the cryptographic function; and (e.g. ¶27: If, however, a key can be identified within the database, an embodiment may compute a crypto-hash at 104. A crypto-hash may be computed by applying a crypto-hash function on the content of the node and the crypto-hashes associated with children of the node. An embodiment may then modify the node based upon the computed node crypto-hash at 106. The node may include two components, the key and the value. The key represents a unique identifier for the node and the value represents the associated value of the node. The value for the node may store additional information such as the crypto-hash for the node, the crypto-hash for the children nodes, and the like. Modifying the node may include overwriting the key, appending information on the key, deleting the key, modifying the value, and the like. For ease of understanding, when describing modifying the key or a value associated with a node, the terms key-value or key may be used.)
persist the affected object with the encoded object signature to the object store. (e.g. ¶17, 27-28: One benefit to the hierarchical data structure is that not every node within the data structure has to have their fingerprint recalculated. Rather, only a few nodes' fingerprints need to be recomputed because the fingerprints of the nodes are stored with the information set. If no change is made to a particular part of the information set, then the fingerprint associated with that part of the information set does not change and the previously stored fingerprint can be used in any recomputation of fingerprints for nodes that need to be recomputed (e.g., the root node, parent nodes, etc.)…If, however, a key can be identified within the database, an embodiment may compute a crypto-hash at 104. A crypto-hash may be computed by applying a crypto-hash function on the content of the node and the crypto-hashes associated with children of the node. An embodiment may then modify the node based upon the computed node crypto-hash at 106. The node may include two components, the key and the value. The key represents a unique identifier for the node and the value represents the associated value of the node. The value for the node may store additional information such as the crypto-hash for the node, the crypto-hash for the children nodes, and the like. Modifying the node may include overwriting the key, appending information on the key, deleting the key, modifying the value, and the like. For ease of understanding, when describing modifying the key or a value associated with a node, the terms key-value or key may be used. After either creating a new key-value at 105 or modifying the key-value at 106, an embodiment may update the database with the modified key-value for future use. The example has been described using a single change to a single node and therefore a change to only a single key-value. However, it should be understood that more than one change can be made to a single node, more than one node, or multiple keys within the database.)
Although Anderson discloses encode an object signature for the affected object according to the cryptographic function (see above), Anderson does not appear to explicitly disclose but Mimatsu discloses receive a second cryptographic function for the object store  (e.g. ¶77, 79: The method starts at 600. At 601, the management program receives a request from the administrator or from the archive storage…If the received request is a hash update request, at 607 the management program allows the administrator to select names of the old and new hash algorithms. Then, at 608, the management program sends the hash update request which includes the names of the hash algorithms to the archive storage so that the hash values calculated by the old algorithm are replaced by values calculated by the new algorithm)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Mimatsu into the invention of Anderson for the purpose of enabling an administrator to update an old vulnerable hash algorithm to a new safer hash algorithm thereby increasing the security of the system (Mimatsu, ¶119).
Anderson-Mimatsu does not appear to explicitly disclose but Band discloses encode an object signature for the affected object according to the second cryptographic function (e.g. col. 5, ll. 43-57, col. 6, ll. 62-col. 7, ll. 2, col. 7, ll. 30-37: maintenance module 104 may attempt to reduce the probability of hash collisions within hash tree 122 by using differing hash functions when calculating leaf-node hashes and non-leaf-node hashes. For example, maintenance module 104 may use an SHA-1 hash function when generating hashes for leaf nodes within hash tree 122 but may use an MD5 hash function when generating hashes for non-leaf nodes)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Band into the invention of Anderson-Mimatsu for the purpose of reducing the probability of hash collisions within the hash tree (Band, col. 7, ll. 30-33).

Claim 16, Anderson discloses A method comprising: 
for an object store storing objects on a local network node, each stored object having an unique object signature, the unique object signature determined according to a first cryptographic function, and wherein the objects stored in the object store exhibit a hierarchical relationship from a root object of the object store; (e.g. fig. 2, ¶17, 37: For ease in computing a fingerprint or signature for an information set, the information is typically stored in a hierarchical data structure containing nodes of information. When information is changed within the hierarchical data structure, a new fingerprint or signature has to be computed for that node. Recomputing the fingerprint of a single node causes other nodes to need a recomputation of their fingerprints. For example, the parent node's and root node's fingerprints need to be recomputed because the fingerprint of a node changed. The root node fingerprint is also considered to be the fingerprint of the entire information set. One benefit to the hierarchical data structure is that not every node within the data structure has to have their fingerprint recalculated. Rather, only a few nodes' fingerprints need to be recomputed because the fingerprints of the nodes are stored with the information set. If no change is made to a particular part of the information set, then the fingerprint associated with that part of the information set does not change and the previously stored fingerprint can be used in any recomputation of fingerprints for nodes that need to be recomputed (e.g., the root node, parent nodes, etc.)…As an example embodiment, referring to FIG. 2, which depicts an example hierarchical data structure 200, a change may be associated with a node 201. Node 201 has dependent (i.e., children) nodes 202A and 202B. Node 201 is dependent on node 203A. In other words, node 203A is the parent node of 201. Node 203A is dependent on node 203B, which is dependent on node 203C. Node 203C is also the root node. Due to the change to node 201, the crypto-hashes of nodes 203A-203C have to be recomputed. In re-computing the crypto-hash for a node, any children nodes have to be taken into account. For example, node 201 has children nodes 202A and 202B, so the crypto-hashes associated with the children nodes 202A and 202B have to be taken into account when computing the crypto-hash for 201. Likewise, when re-computing the crypto-hash for 203A, the crypto-hashes for node 201 and 202D have to be taken into account.)
receiving an I/O request modifying an object in the object store on the local network node; (e.g. ¶21-22: Referring now to FIG. 1, at 101 an embodiment may receive change information associated with or connected with a node within the hierarchical data structure. The change information may also include an identification of the key for the node. As an example, the change information may include the key-value assigned to the node that is being changed. Receiving the change information may include, for example, a user uploading the change information, receiving the information from a local or remote data source, and the like. For example, in the case of a shared and replicated database one entity may make a change to its database and this change information may be sent to the other entities on the network…Change information may include a change instruction for information stored within the data structure. The change information may also include more than one change instruction, which may affect a single node within the data structure or may affect multiple nodes within the data structure. For example, the change information may include an addition or deletion of information stored within the data structure. The change information may also include updates or modifications to the information stored within the data structure. As an example, change information may include an entity deleting a file from the data structure.)
encoding an object signature for the modified object according to the cryptographic function; and (e.g. ¶27: If, however, a key can be identified within the database, an embodiment may compute a crypto-hash at 104. A crypto-hash may be computed by applying a crypto-hash function on the content of the node and the crypto-hashes associated with children of the node. An embodiment may then modify the node based upon the computed node crypto-hash at 106. The node may include two components, the key and the value. The key represents a unique identifier for the node and the value represents the associated value of the node. The value for the node may store additional information such as the crypto-hash for the node, the crypto-hash for the children nodes, and the like. Modifying the node may include overwriting the key, appending information on the key, deleting the key, modifying the value, and the like. For ease of understanding, when describing modifying the key or a value associated with a node, the terms key-value or key may be used.)
persisting the modified object with the encoded object signature to the object store on the local network node. (e.g. ¶17, 27-28: One benefit to the hierarchical data structure is that not every node within the data structure has to have their fingerprint recalculated. Rather, only a few nodes' fingerprints need to be recomputed because the fingerprints of the nodes are stored with the information set. If no change is made to a particular part of the information set, then the fingerprint associated with that part of the information set does not change and the previously stored fingerprint can be used in any recomputation of fingerprints for nodes that need to be recomputed (e.g., the root node, parent nodes, etc.)…If, however, a key can be identified within the database, an embodiment may compute a crypto-hash at 104. A crypto-hash may be computed by applying a crypto-hash function on the content of the node and the crypto-hashes associated with children of the node. An embodiment may then modify the node based upon the computed node crypto-hash at 106. The node may include two components, the key and the value. The key represents a unique identifier for the node and the value represents the associated value of the node. The value for the node may store additional information such as the crypto-hash for the node, the crypto-hash for the children nodes, and the like. Modifying the node may include overwriting the key, appending information on the key, deleting the key, modifying the value, and the like. For ease of understanding, when describing modifying the key or a value associated with a node, the terms key-value or key may be used. After either creating a new key-value at 105 or modifying the key-value at 106, an embodiment may update the database with the modified key-value for future use. The example has been described using a single change to a single node and therefore a change to only a single key-value. However, it should be understood that more than one change can be made to a single node, more than one node, or multiple keys within the database.)
Although Anderson discloses an object store and encoding an object signature for the modified object according to the cryptographic function (see above), Anderson does not appear to explicitly disclose but Mimatsu discloses receiving a second cryptographic function for the object store (e.g. ¶77, 79: The method starts at 600. At 601, the management program receives a request from the administrator or from the archive storage…If the received request is a hash update request, at 607 the management program allows the administrator to select names of the old and new hash algorithms. Then, at 608, the management program sends the hash update request which includes the names of the hash algorithms to the archive storage so that the hash values calculated by the old algorithm are replaced by values calculated by the new algorithm)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Mimatsu into the invention of Anderson for the purpose of enabling an administrator to update an old vulnerable hash algorithm to a new safer hash algorithm thereby increasing the security of the system (Mimatsu, ¶119).
Although Anderson discloses each stored object having an unique object signature (see above) and does not appear to explicitly disclose but Band discloses
each stored object having an unique object signature across a plurality of network nodes (e.g. col. 6, ll. 33-38: hash tree 122 may encompass the same scope as all other hash trees maintained by devices within the distributed computing system. For example, a hash tree maintained by peer 302(1) in FIG. 3 may reference the same objects as a hash tree maintained by peer 302(2))
encode an object signature for the affected object according to the second cryptographic function (e.g. col. 5, ll. 43-57, col. 6, ll. 62-col. 7, ll. 2, col. 7, ll. 30-37: maintenance module 104 may attempt to reduce the probability of hash collisions within hash tree 122 by using differing hash functions when calculating leaf-node hashes and non-leaf-node hashes. For example, maintenance module 104 may use an SHA-1 hash function when generating hashes for leaf nodes within hash tree 122 but may use an MD5 hash function when generating hashes for non-leaf nodes)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Band into the invention of Anderson-Mimatsu for the purpose of quickly and efficiently identifying configuration data changes during a reconciliation process (Band, col. 2, ll. 57-63) and reducing the probability of hash collisions within the hash tree (Band, col. 7, ll. 30-33).

Claim 18, Anderson-Mimatsu-Band discloses The method of claim 16, comprising: 
determining a parent object of the modified object; encoding an object signature for the parent object using the cryptographic function; (Anderson, e.g. fig. 2, ¶17, 32, 37)
Although Anderson discloses encoding an object signature for the parent object using the cryptographic function (see above), Anderson does not appear to explicitly disclose but Band discloses encoding according to the second cryptographic function (e.g. fig. 5, col. 7, ll. 30-37: maintenance module 104 may use within hash tree 122 an MD5 hash function when generating hashes for non-leaf nodes) and persisting the parent object with the encoded object signature to the the local network node's object store and a remote network node's object store simultaneously. (Band, e.g. figs. 3, 5, col. 5, ll. 38-57, col. 6, ll. 14-38, col. 6, ll. 62-col. 7, ll. 13: synchronizing nodes’ values and nodes’ hashes in the distributed computing system)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Band into the invention of Anderson-Mimatsu for the purpose of reducing the probability of hash collisions within the hash tree (Band, col. 7, ll. 30-33) and efficiently synchronizing configuration data within distributed computing system (Band, col. 1, ll. 43-44).

Claim 19, Anderson-Mimatsu-Band discloses The method of claim 16, comprising: determining a parent object of the modified object; modifying contents of the parent object to include the object signature of the modified object; encode an object signature for the modified parent object according to the cryptographic function encoding the modified object; and persisting the parent object with the encoded object signature to the object store on the local network node. (Anderson, e.g. fig. 2, ¶17, 32, 37)
Although Anderson discloses encode an object signature for the modified parent object according to the cryptographic function encoding the modified object (see above), Anderson does not appear to explicitly disclose but Band discloses encoding according to the second cryptographic function encoding the modified object (e.g. fig. 5, col. 7, ll. 30-37: maintenance module 104 may use within hash tree 122 an MD5 hash function when generating hashes for non-leaf nodes)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Band into the invention of Anderson-Mimatsu for the purpose of reducing the probability of hash collisions within the hash tree (Band, col. 7, ll. 30-33).

Claims 4-5, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20170161522) in view of Mimatsu (US 20090240717) in view of Band (US 8224935) and further in view of Wang (US 20100198783).

Claim 4, Anderson-Mimatsu-Band discloses The non-transitory computer readable medium of claim 1, wherein the machine readable instructions are executable by the processor to:
 wherein the local network node, including a local object store, and the remote network node, including a remote object store, store a plurality of the objects, and each of the plurality of objects have a unique object signature across the plurality of network nodes; (Band, e.g. figs. 3, 5, col. 5, ll. 38-47, col. 6, ll. 14-27: databases 120 and hash trees 122 within the distributed computing system) and 
persist the affected object with the affected object signature to the local object store and the remote object store. (Band, e.g. figs. 3, 5, col. 5, ll. 38-57, col. 6, ll. 14-38, col. 6, ll. 62-col. 7, ll. 13: synchronizing nodes’ values and node’s hashes in the distributed computing system)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Band into the invention of Anderson-Mimatsu for the purpose of quickly and efficiently identifying configuration data changes during a reconciliation process (Band, col. 2, ll. 57-63) and efficiently synchronizing configuration data within distributed computing system (Band, col. 1, ll. 43-44).
Anderson-Mimatsu-Band does not appear to explicitly disclose but Wang discloses transmit a synchronization notification to synchronize the affected object on a local network node and a remote network node of a plurality of network nodes (e.g. ¶111: In step 704, after receiving the PKG3, the server examines a change log in its database, determines which data items that need to be synchronized are due to changes occurred in data in a server database and which data items that need to be synchronized are due to changes occurred in data in the client database, and delivers IDs and corresponding data item contents of data items that need to be synchronized due to changes occurred in data in the server database to the client in the PKG4) and receive an acknowledgment from the remote network node; (e.g. ¶115: In step 705, after receiving a PKG4, the client synchronizes corresponding data in its database according to contents in the PKG4, calculates and saves fingerprints for the newly synchronized data, and sends an acknowledgement message PKG5 to the server at the same time.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Wang  into the invention of Anderson-Mimatsu-Band for the purpose of performing data synchronization between two devices (Wang, e.g. ¶101).

Claim 5, Anderson-Mimatsu-Band-Wang discloses The non-transitory computer readable medium of claim 4, wherein the machine readable instructions to persist the affected object are executable by the processor to: simultaneously persist the affected object signature to the local object store and the remote object store. (Band, e.g. figs. 3, 5, col. 5, ll. 38-57, col. 6, ll. 14-38, col. 6, ll. 62-col. 7, ll. 13: synchronizing nodes’ values and node’s hashes in the distributed computing system)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Band into the invention of Anderson-Mimatsu for the purpose of quickly and efficiently identifying configuration data changes during a reconciliation process (Band, col. 2, ll. 57-63)

Claim 13, Anderson-Mimatsu-Band discloses The system of claim 12, wherein the processor is to execute the machine readable instructions to: wherein each node stores objects having unique object signatures across the plurality of network nodes; and persist the affected object with the encoded object signature simultaneously to the object store and an object store of the remote network node. (Band, e.g. figs. 3, 5, col. 5, ll. 38-57, col. 6, ll. 14-38, col. 6, ll. 62-col. 7, ll. 13: synchronizing nodes’ values and node’s hashes in the distributed computing system)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Band into the invention of Anderson-Mimatsu for the purpose of quickly and efficiently identifying configuration data changes during a reconciliation process (Band, col. 2, ll. 57-63) and efficiently synchronizing configuration data within distributed computing system (Band, col. 1, ll. 43-44).
Anderson-Mimatsu-Band does not appear to explicitly disclose but Wang discloses determine a remote network node storing the object affected by the I/O request; transmit a synchronization notification to the remote network node in a plurality of network nodes (e.g. ¶111: In step 704, after receiving the PKG3, the server examines a change log in its database, determines which data items that need to be synchronized are due to changes occurred in data in a server database and which data items that need to be synchronized are due to changes occurred in data in the client database, and delivers IDs and corresponding data item contents of data items that need to be synchronized due to changes occurred in data in the server database to the client in the PKG4) and receive an acknowledgment from the remote network node; (e.g. ¶115: In step 705, after receiving a PKG4, the client synchronizes corresponding data in its database according to contents in the PKG4, calculates and saves fingerprints for the newly synchronized data, and sends an acknowledgement message PKG5 to the server at the same time.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Wang  into the invention of Anderson-Mimatsu-Band for the purpose of performing data synchronization between two devices (Wang, e.g. ¶101).

Claim 14, Anderson-Mimatsu-Band-Wang discloses The system of claim 13, wherein the processor is to execute the machine readable instructions to: determine a parent object of the affected object; modify contents of the parent object to include the object signature of the affected object; encode an object signature for the parent object using the cryptographic function; and persist the parent object with the encoded object signature to the object store. (Anderson, e.g. fig. 2, ¶17, 32, 37)
Although Anderson discloses encode an object signature for the parent object using the cryptographic function (see above), Anderson does not appear to explicitly disclose but Band discloses encoding using the second cryptographic function (e.g. fig. 5, col. 7, ll. 30-37: maintenance module 104 may use within hash tree 122 an MD5 hash function when generating hashes for non-leaf nodes)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Band into the invention of Anderson-Mimatsu-Wang for the purpose of reducing the probability of hash collisions within the hash tree (Band, col. 7, ll. 30-33).

Claim 17, Anderson-Mimatsu-Band discloses The method of claim 16, comprising: wherein the modified object with the encoded object signature is persisted simultaneously to the object store on the local network node and to an object store on the remote network node. (Band, e.g. figs. 3, 5, col. 5, ll. 38-57, col. 6, ll. 14-38, col. 6, ll. 62-col. 7, ll. 13: synchronizing nodes’ values and node’s hashes in the distributed computing system)
Anderson-Mimatsu-Band does not appear to explicitly disclose but Wang discloses transmitting a synchronization notification to a remote network node of the plurality of network nodes, wherein the remote network node also stores the object modified by the I/O request; (e.g. ¶111: In step 704, after receiving the PKG3, the server examines a change log in its database, determines which data items that need to be synchronized are due to changes occurred in data in a server database and which data items that need to be synchronized are due to changes occurred in data in the client database, and delivers IDs and corresponding data item contents of data items that need to be synchronized due to changes occurred in data in the server database to the client in the PKG4) and receiving an acknowledgment to the synchronization notification, (e.g. ¶115: In step 705, after receiving a PKG4, the client synchronizes corresponding data in its database according to contents in the PKG4, calculates and saves fingerprints for the newly synchronized data, and sends an acknowledgement message PKG5 to the server at the same time.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Wang into the invention of Anderson-Mimatsu-Band for the purpose of performing data synchronization between two devices (Wang, e.g. ¶101).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20170161522) in view of Mimatsu (US 20090240717) in view of Band (US 8224935) and further in view of Shaw (US 4989134).

Claim 11, Anderson-Mimatsu-Band discloses The non-transitory computer readable medium of claim 1, wherein the machine readable instructions are executable by the processor to: receive another I/O request affecting a second object stored on the object store; (Anderson, e.g. ¶21-22) determine a cryptographic function for a second object affected by the I/O request based on an object record associated with the second object; (Mimatsu, e.g. fig. 5, ¶116).  Same motivation as in claim 1 would apply.
Anderson-Mimatsu-Band does not appear to explicitly disclose but Shaw discloses update a reference count for the second object in the associated object record. (e.g. col. 2, ll. 24-36: One type of garbage collection is known as "reference counting". Reference counting systems attempt to identify the point at which the data object is no longer live by noting when the last reference to the data object is lost. This is accomplished by incrementing a counter, the "reference count," associated with each data object each time a reference to it is created, and decrementing the counter each time a reference is lost).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Shaw into the invention of Anderson-Mimatsu-Band for the purpose of recovering the storage associated with dead data object (Shaw, col. 2, ll. 23-24). 

Allowable Subject Matter
Claims 6, 8-10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten (a) in independent form including all of the limitations of the base claim and any intervening claims and (b) to overcome the claim objections set forth above.

Claim 15 would be allowable if rewritten in (a) independent form including all of the limitations of the base claim and any intervening claims and (b) to overcome the 101 rejection and claim objection set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20150161154 discloses a first level of CAS signatures for the second hash tree can include signatures for both modified and unmodified blocks. The signatures for the modified blocks can be generated by applying a hash function to the blocks. The signatures for the unmodified blocks can be generated by applying a common/reserved CAS signature (e.g., all binary zeroes).

US 10303390 discloses transitioning from an old fingerprint generation mechanism to a new fingerprint generation mechanism to resolve fingerprint collision.

US 20080181403 discloses changing the hash algorithms in the server side in the first place, and to gradually change the hash algorithms in the client apparatus side client apparatus by client apparatus in a case of changing the hash algorithm that is used in the authenticating system to the hash algorithm having a higher intensity, or the like.

US 20100257149 discloses changes in the hash algorithm being used should be communicated to all the data repositories. For example, if the hash algorithm is changed from MD5 to SHA-1, the primary repository can notify the secondary repositories of the change to ensure each data repository calculates the hash values using the same hash algorithm. The primary repository may notify the secondary repositories about a change in the hash algorithm by transmitting a new hash model to the secondary repositories. The new hash model may comprise a new hash algorithm identifier, input values for the new hash algorithm, etc. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436